Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being obvious in view of Thorne (US10463796) in view of Theeuwes (US5030216).
Regarding claims 1 and 8-9, Thorne teaches a male valve (abstract) for attachment to a syringe for insertion into a female luer valve of a medical device for injecting fluids (col.3 lines 20-24)(implicitly at least drugs (col. 2, lines 6-22) into a body, wherein a distal valve portion has a shape (top of Fig. 7) and defines an inner bore and a proximal valve portion includes a cap (a portion generally defined by 102 in Fig. 7) wherein the cap comprises a non-tapered passage (Fig. 7A) extending through the cap and in communication with the distal valve portion wherein the cap is biased to a closed position and opens in response to differential pressure across the cap (col. 11, line 61 through col. 12 line 6).  Thorne fails to teach wherein the shape of the end of the device would be considered “distally tapering” or wherein the top end of the valve is “configured to be inserted in the bore of an implantable medical device”. However, Theeuwes teaches that syringes can be implantable medical devices (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Theeuwes in conjunction with the valve of Thorne as a use of a known valve to improve similar syringes in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further although Thorne does not teach a distally tapering end for his valve, he does teach variations in shape for different portion of the valve (see Figs 7-15). The change from straight to distally tapering would be considered a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a change in shape of a prior art product shape, changes in shape of a prior art shape are not capable of overcoming a prima facie case of obviousness. .  Further although Thorne does not teach wherein a distal end dimension as claimed is less than a proximal end dimension. However, making one end the device wider than the other would be again considered a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a change in shape of a prior art product shape, changes in shape of a prior art shape are not capable of overcoming a prima facie case of obviousness. 
Regarding claim 2, Fig. 10 shows that at least a portion of the diameter of the valve of Thorne describe by the examiner as being the proximal portion has a diameter greater that the diameter of the device bore limiting insertion depth while a portion of the distal valve portion is less than the valve bore thereby allowing it to pass into the bore itself.  
Regarding claim 3, Thorne describes the valve as being integrally formed (col. 7 lines 22-44).
Regarding claim 7, Thorne establishes a dimensional range for the valve end by stating that the thickness of the lips of the slit should be less than 0.02 inches thick. The combination thickness of the two lips would be in the middle of the applicants’ range, although even a single lip thickness would read on the applicants’ range of “from and including about 0.02 in to and including 0.06 in”.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216) as applied to claims 1-3 and 7-9 above and further in view of Ueda et al. (USPGPub 2013/0237923).
Regarding claim 4, the teachings of Thorne in view of Theeuwes are as shown above. Thorne in view of Theeuwes fails to teach wherein the valve is made from silicone.  However, Ueda teaches that medical valve component made for silicone are also known to be formed using butyl rubber [0046].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicone of Ueda as a replacement for the butyl rubber valve product of Thorne in view of Theeuwes as a simple substitution of one material for another wherein the result would be reasonably predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Thorne (US10463796) in view of Theeuwes (US5030216) as applied to claims 1-3 and 7-9 above and further in view of Tamari (US5927951).
Regarding claim 5, the teachings of Thorne in view of Theeuwes are as shown above.  Thorne in view of Theeuwes is silent as to the shore hardness of the cap material.  However, Tamari teaches that the shore hardness of tubing assembly parts including valves (col. 8, lines 15-44)(col. 9, lines 41-45),especially of parts formed using silicone (as in the current claims and the prior art R1), it is known to use shore hardness values for the materials employed in a range substantially overlapping the range of the current claims. Tamari teaches that the benefit of selecting a desirable shore hardness is so that the materials “should be soft yet sufficiently resilient to return to its normal shape”.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shore hardness of the material of Thorne in view of Theeuwes as guided by Tamari in order to control both the softness and resilience of said materials as taught by Tamari. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216) as applied to claims 1-3 and 7-9 above and further in view of Dominguez et al. (USPGPub 2012/0095385).
Regarding claim 6, the teachings of Thorne in view of Theeuwes are as shown above.  Thorne fails to teach wherein the pressure difference causing opening to occur is within the range claimed.  However Dominquez teaches the for certain operations involving medical devices attached to tubing including a similar valve it may be desirable to optimize the cracking pressure of the valve to a range that entirely encompasses that range of the current claims in order to control the flow of fluids backwards in the valve while still allowing fluid under a desired pressured to enter [0051]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the cracking pressure of the valve assembly of Thorne as described by Dominguez in order to control the flow of material through the valve of Thorne as well. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. Further it would also be considered obvious to replace the valve of Dominguez with the valve type of Thorne as an application of a known valve to a known medical implant ready for improvement and wherein the results would be predictable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216) and Ueda et al. (USPGPub 2013/0237923).
Regarding claim 18, Thorne teaches a male valve (abstract) for attachment to a syringe for insertion into a female luer valve of a medical device for injecting fluids (col.3 lines 20-24)(implicitly at least drugs (col. 2, lines 6-22) into a body, wherein a distal valve portion has a shape (top of Fig. 7) and defines an inner bore and a proximal valve portion includes a cap (a portion generally defined by 102 in Fig. 7) wherein the cap comprises a non-tapered passage (Fig. 7A) extending through the cap and in communication with the distal valve portion wherein the cap is biased to a closed position and opens in response to differential pressure across the cap (col. 11, line 61 through col. 12 line 6).  Thorne fails to teach wherein the shape of the end of the device would be considered “distally tapering” or wherein the top end of the valve is “configured to be inserted in the bore of an implantable medical device”. However, Theeuwes teaches that syringes can be implantable medical devices (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Theeuwes in conjunction with the valve of Thorne as a use of a known valve to improve similar syringes in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further although Thorne does not teach a distally tapering end for his valve, he does teach variations in shape for different portion of the valve (see Figs 7-15). The change from straight to distally tapering would be considered a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a change in shape of a prior art product shape, changes in shape of a prior art shape are not capable of overcoming a prima facie case of obviousness. Further, Thorne describes the valve as being integrally formed (col. 7 lines 22-44). Thorne in view of Theeuwes fails to teach wherein the valve is made from silicone.  However, Ueda teaches that medical valve component made for silicone are also known to be formed using butyl rubber [0046].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicone of Ueda as a replacement for the butyl rubber valve product of Thorne in view of Theeuwes as a simple substitution of one material for another wherein the result would be reasonably predictable. Further although Thorne does not teach wherein a distal end dimension as claimed is less than a proximal end dimension. However, making one end the device wider than the other would be again considered a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a change in shape of a prior art product shape, changes in shape of a prior art shape are not capable of overcoming a prima facie case of obviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216) and further in view of Ueda et al. (USPGPub 2013/0237923) as applied to claim 18 above and further in view of Dominguez et al. (USPGPub 2012/0095385).
Regarding claims 19-20, the teachings of Thorne in view of Theeuwes and further in view of Ueda are as shown above. Thorne in view of Theeuwes and further in view of Ueda fails to teach wherein the pressure difference causing opening to occur is within the range claimed.  However Dominquez teaches the for certain operations involving medical devices attached to tubing including a similar valve it may be desirable to optimize the cracking pressure of the valve to a range that entirely encompasses that range of the current claims in order to control the flow of fluids backwards in the valve while still allowing fluid under a desired pressured to enter [0051]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the cracking pressure of the valve assembly of Thorne in view of Theeuwes and further in view of Ueda as described by Dominguez in order to control the flow of material through the valve of Thorne in view of Ueda as well. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. Further it would also be considered obvious to replace the valve of Dominguez with the valve type of Thorne as an application of a known valve to a known medical implant ready for improvement and wherein the results would be predictable.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further the applicant does not provide any new or unexpected results arising from the change in shape or a description of how the shape of the current application is critically different from that of the prior art. Further it is noted that the claim language of claims 1 and 18 defines a distal dimension without clarifying where exactly that the distal dimension is measured or if it is arbitrary.  As such a finding of the criticality of the dimensions would reasonably further include description and possible claim amendment as to what distal dimension  is critically smaller than that of the proximal dimension.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717